Citation Nr: 0003749	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  92-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

The propriety of the initial 20 percent rating assigned for a 
low back disability (now characterized as a lumbosacral 
strain with degenerative joint disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.M.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to January 
1989.

In a July 1989 decision, the RO denied the veteran's claim of 
service connection for spondylosis and granted his claim of 
service connection for a lumbosacral strain (rated 20 
percent).  Thereafter, he appealed to the Board of Veterans' 
Appeals (Board) for service connection for spondylosis and 
for a higher rating for a lumbosacral strain.  In March 1994 
and May 1996, the Board remanded the case to the RO for 
further development.  In 1999, the RO granted service 
connection for spondylosis (or degenerative joint disease) 
and noted that such was part and parcel of his already 
service-connected lumbosacral strain.  In light of the RO's 
decision, the service-connected low back disability will now 
be characterized as a lumbosacral strain with degenerative 
joint disease. 

In a September 1996 statement, the veteran's representative 
withdrew from appellate consideration the veteran's claim for 
an increased rating for a left kidney disorder; as such, this 
matter is no longer before the Board.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

As an initial matter, it is noted that in letters to VA, in 
January 2000, the veteran indicated that he had been 
receiving ongoing medical treatment at the VA facility in 
Hines, Illinois, since June 1999.  He also indicated he had 
received treatment at the Family Medical Center, located in 
Middletown, Rhode Island, from 1997 to 1999; and he provided 
a release for such records.  It is noted that the RO has not 
yet requested the aforementioned records.  The Court has held 
that VA treatment records pertaining to the period prior to a 
Board decision are constructively deemed to be before the 
Board.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Because the veteran's 
statements indicate that all relevant medical records, both 
VA and private, have not been associated with the claims 
folder, the veteran's case must be remanded again for further 
development.

Additionally, it is noted that the veteran's claim for a 
higher rating for a lumbosacral strain with degenerative 
joint disease has been pending for some time.  The Board 
remanded the veteran's claim in 1994 and 1996 as the record 
was insufficient to make an informed decision.  Pursuant to 
the Board's remands, the veteran was examined by VA, on 
numerous occasions in 1994, 1996, and 1997.  Additional 
examinations were scheduled in August and September 1999 (at 
the VA facility in Providence, Rhode Island) as the RO felt 
that the record failed to adequately reflect the extent of 
the veteran's functional impairment due to his service-
connected low back disability.  The veteran failed to report 
for both the August and September 1999 examinations and never 
provided a reason for his absence.  In an electronic mail 
message to the RO, in January 2000, the veteran's 
representative indicated that the veteran had permanently 
moved to Illinois (from Rhode Island); however, the date of 
his move was not specified.  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increased rating, the 
claim shall be denied.  38 C.F.R. § 3.655(b) (1999).  Copies 
of the letters from the VA medical facility notifying the 
veteran of the date, time, and place to report for the 
examinations (scheduled in August and September 1999) are not 
in the claims folder.  Inasmuch as it is unclear whether the 
veteran received adequate notice of the examinations in 
question, the veteran should be scheduled for another VA 
examination, with notification of the date, time, and place 
of the examination being made a part of the record.  The 
veteran should understand, however, that the duty to assist 
is not a one-way street; he is obligated to comply with VA's 
requests for information, report for VA examinations, and 
keep VA timely informed of his whereabouts or he may risk a 
denial of his claim or possibly a further delay in the 
adjudication of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.326, 3.327, 3.655 (1999); Hyson v. 
Brown, 5 Vet. App. 262 (1993); Olson v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for a low 
back disability since his service 
discharge, including but not limited to 
the VA facilities in Illinois, New York, 
and Rhode Island and the Family Medical 
Center located in Middletown, Rhode 
Island.  The RO should then contact the 
identified sources and obtain copies of 
the records, following the procedures of 
38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to evaluate the nature and 
severity of his service-connected low 
back disability.  The claims folder and a 
copy of the Board's remand must be made 
available to the examiners for review 
prior to the examinations.  Testing 
should include X-ray studies and complete 
observations of the ranges of motion of 
the low back.  All findings should be 
reported in detail.  The examiner should 
be asked to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected low 
back disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or on repeated 
use over time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should also 
record any objective displays of pain. 

The veteran must be properly informed of 
the scheduled examinations, and he should 
be given notice of the consequences of 
failure to report for the examinations, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

3.  The RO should readjudicate the 
veteran's claim.  If the benefit being 
sought by the veteran is not resolved to 
his satisfaction, he and his 
representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


